Per Curiam.

Defendant’s guilt of the crimes of assault in the third degree and resisting arrest was established beyond a reasonable doubt. Defendant also contends that the sentence of a fine of $50 on each of these two counts was excessive. She failed to substantiate that contention to our satisfaction (see Code Grim. Pro., §§ 470-d, 470L-e).
The mere fact that defendant is a recipient of supplemental. welfare benefits does not, ipso facto, exempt her from the sanctions of the criminal law. In this respect her position is no *827different from any other defendant^ who contends that his financial condition is such that he is unable to pay a fine.
The judgment of conviction should be affirmed.
Concur — G-old, J. P., Markowitz and Quinn, JJ.
Judgment affirmed.